                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    MEMPHIS A. PHILLIP              RANDOLPH
    INSTITUTE, et al.,

                 Plaintiffs,                           Civil No. 3:20-cv-0374
                                                       JUDGE RICHARDSON
    v.                                                 MAGISTRATE JUDGE FRENSLEY

    TRE HARGETT, et al.,

                 Defendants.

          PLAINTIFFS’ MOTION TO COMPEL DEFENDANTS’ RESPONSES TO
         PLAINTIFFS’ FIRST AND SECOND SETS OF INTERROGATORIES AND
                       FIRST REQUESTS FOR PRODUCTION

         On June 8, 2021, this Court held a conference with the parties regarding Defendants’

Responses to Plaintiffs’ First Interrogatories (“ROGs”), attached hereto as Exhibit A. The Court

ordered the parties to brief three issues: (1) whether Defendants are obligated to obtain relevant

discovery from county election officials;1 (2) whether the work-product privilege extends to

responsive factual information Defendants admit is in their possession; and (3) whether the state

voter file is discoverable. The Court also directed the parties to confer regarding Defendants’

objections to Plaintiffs’ Second Interrogatories and First Requests for Production (“RFPs”),

attached hereto as Exhibit B, and to brief any ancillary disputes that arose out of that conference.

         On Monday, June 14, 2021, the parties met and conferred regarding Defendants’ responses

to Plaintiffs’ Second Interrogatories and First Requests for Production. During the meet and confer,

the parties agreed to the production of the state voter file under a protective order that will be filed



1
 This issue also arises with respect to Defendants’ responses to Plaintiffs Second ROGs and First
RFPs. See Exhibit B.
                                                   1

     Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 1 of 11 PageID #: 3171
with this Court in short order. The parties also identified the following additional disputed issues:

(4) whether information related to the number of first-time voters who are eligible to vote absentee

because they are on the permanent absentee list or enrolled in the address confidentiality program

is relevant to Plaintiffs’ claims; and (5) whether Defendants are required to describe the inquiry

they conducted, identify the custodians who were searched, and identify the search terms used in

responding to Plaintiffs’ discovery requests.

                                          ARGUMENT

         The law is clear that Defendants have an obligation to obtain relevant discovery from

county election officials because they have both the legal right to that discovery and the practical

ability to obtain it. The law is also clear that the work-product privilege does not protect factual

information from disclosure. Furthermore, Plaintiffs’ discovery requests regarding the number of

voters exempted from the first-time voter requirement are relevant to the connection between

Defendants’ asserted interest in enforcing the first-time voter law and the law’s scope, as well as

to the burden imposed on first-time voters. Finally, Defendants bear the burden of establishing that

they made a reasonable inquiry to determine whether they have responsive information or

documents in their possession, and that all such information has been produced. For these reasons,

the Court should grant Plaintiffs’ motion and compel Defendants to provide responses and produce

documents in response to Plaintiffs First and Second Interrogatories and First Requests for

Production of Documents.

I.       Defendants Are Obligated to Obtain Relevant Discovery from County Election
         Officials.

         With respect to the vast majority of the discovery sought by Plaintiffs, Defendants assert

that they do not maintain the documents or information “in their normal course of business” and

thus have no obligation to produce said documents or information to Plaintiffs. Ex. B. But the test

                                                 2

     Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 2 of 11 PageID #: 3172
for whether a party has an obligation to produce discovery is not simply whether it is in the party’s

possession, but whether, broadly speaking, it is in their “control.” Fed. R. Civ. P. 34(a)(1); see also

Am. Int'l Specialty Lines Ins. Co. v. NWI-I, Inc., 240 F.R.D. 401, 413 (N.D. Ill. 2007) (“Rule 33

imposes a duty to provide full answers to interrogatories, including all the information within the

responding party's knowledge and control.”) (emphasis added); see also 8B Charles Alan Wright

et al., Fed. Prac. & Proc. Civ. sec. 2177 (“In answering interrogatories, a party is charged with

knowledge of what its agents know, or what is in records available to it.”); 7 James Wm Moore et

al., Moore's Federal Practice ¶ 33.102[1], [3] (3d ed. 2017) (“[t]he duty to provide all information

available encompasses the responsibility to provide information within the party's control, even if

that information is in the possession of a nonparty.”); Belden v. Jordan, No. 3:16CV-P511-TBR,

2017 WL 3485006, at *1 (W.D. Ky. Aug. 14, 2017) (finding that “control” is “broadly construed”).

       For the purposes of discovery, “[c]ontrol is defined not only as possession, but as the legal

right to obtain the documents requested upon demand,” Searock v. Stripling, 736 F.2d 650, 653

(11th Cir. 1984). Many “[c]ourts have also interpreted Rule 34 to require production if the party

has the practical ability to obtain the documents from another, irrespective of his legal

entitlement.” In re Nasdaq Market-Makers Antitrust Litig., 169 F.R.D. 493, 530 (S.D.N.Y. 1996).

       Defendants clearly have “control” over responsive information and documents maintained

by or otherwise in the possession of the county election administrators. As “the chief

administrative election officer of the state,” Defendant Goins is charged with the responsibility for

“obtain[ing] and maintain[ing] uniformity in the application, operation, and interpretation of the

election code.” Tenn. Code § 2-11-201(b). As such, he “shall . . . [r]eview the county election

commissions in the administration of election laws to include, but not limited to, procedures for

. . . absentee voting.” Id. § 2-11-202(a)(5)(A)(ii). In conducting such a review, he has the authority



                                                  3

  Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 3 of 11 PageID #: 3173
to “compel the production of documents, exhibits, records or things, and require testimony on any

issue related to the investigation or review.” Id. § 2-11-202(a)(5)(B). As such, Defendant Goins

clearly has the legal right to obtain relevant information and responsive documents from the county

election administrators. Defendants also have the practical ability to obtain the requested

discovery. Indeed, at the discovery conference on June 8th, Defendants admitted that at the height

of the 2020 election cycle they were able to obtain responsive information from the county election

administrators upon request and within a matter of weeks.

       Notably, Defendants clearly do maintain at least some of the information sought by

Plaintiffs during the ordinary course of business, and have it readily on hand to suit their own

purposes. For example, Defendants have already provided rejection rates for absentee ballots

rejected for signature mismatches during the 2016 and 2018 elections in this litigation. Decl. of

Mark Goins, Dkt. 46-1, ¶¶ 27–30. Similarly, county election officials are required by statute to

track and produce to Defendants information related to first-time voters, see Tenn. Code Ann. §

2-12-114(a)(3), and how those voters registered, including whether they registered by mail, see id.

§ 2-12-114(b)(1)(c). As such, this information is also clearly within Defendants’ possession or

control, and must be produced to Plaintiffs.

       Finally, defense counsel’s assertion that they cannot allow their clients to sign discovery

responses that rely on documents and data provided by the county election officials is unavailing.

Indeed, there is a ready response to such concerns: if the Defendants “lack[] necessary information

to make a full, fair and specific answer to an interrogatory, [they] should so state under oath and

should set forth in detail the efforts made to obtain the information.” Lindholm v. BMW of North

America, LLC, 2016 WL 452315, at *5, 2016 U.S. Dist. LEXIS 14142, at *5 (quoting Essex

Builders Grp., Inc. v. Amerisure Ins., 230 F.R.D. 682, 685 (M.D. Fla. 2005) (quotation omitted)).



                                                4

  Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 4 of 11 PageID #: 3174
II.     The Work-Product Privilege Does Not Cover Underlying Facts in Defendants’
        Possession.

        Defendants assert that the work-product privilege allows them to withhold factual

information related to the number of voters who were denied the right to vote during the 2020

election cycle due to either a signature mismatch or the first-time voter rule, which they obtained

from county election officials and currently have in their possession. See Ex. B, at 2, 7 (Defs’ Obj.

to Pls ROGs 2 and 4).2 But the law is extremely clear that “[w]ork-product protection ‘is limited

to ‘documents and tangible things.’ It does not prohibit the discovery of underlying facts.’” Roach

v. Hughes, No. 4:13-CV-00136-JHM, 2015 WL 13548427, at *6 (W.D. Ky. Aug. 4, 2015) (quoting

Papadakis v. CSX Transp. Inc., 233 F.R.D. 227, 229 (D. Mass. 2006)). Thus, “[b]ecause the work

product doctrine is intended only to guard against divulging the attorney's strategies and legal

impressions, it does not protect facts concerning the creation of work product or facts contained

within work product.” Resolution Trust Corp. v. Dabney, 73 F.3d 262, 266 (10th Cir. 1995); see

also Merriweather v. United Parcel Serv., Inc., No. 3:17-CV-349-CRS-LLK, 2018 WL 3572527,

at *10 (W.D. Ky. July 25, 2018)). As such, the “responsive data in [Defendants’] possession,” see

e.g., Defs’ Obj. to Pls Interrogatory 2, must be provided, regardless of who compiled it or why.

Roa v. Tetrick, No. 1:13-CV-379, 2014 WL 695961, at *5 (S.D. Ohio Feb. 24, 2014) (“While the

work product doctrine protects both tangible and intangible things and documents, it does not




2
  Defendants did not assert, and therefore waived, privilege with respect to ROG 3, which seeks
similar information as ROG 2 for the November 2020 general election. Instead, Defendants
provided non-responsive data as to the number of ballots rejected for any reason during the
November 2020 election, rather than the number of ballots rejected due to a signature mismatch.
See Ex. A at 3 – 7 (providing the total number of absentee ballots rejected under Tenn. Code §§ 2-
6-202(g) (signature mismatch) and 2-6-204(b) (any reason under the Title 2 of the Tennessee
Code). As such, Defendants should be ordered to supplement their response to ROG 3.
                                                 5

    Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 5 of 11 PageID #: 3175
protect the disclosure of underlying facts, regardless of who obtained those facts”) (internal

citations omitted).

        Nor can Defendants withhold this information “simply by incorporating it into a document

which is entitled to work-product protection.” Fresenius Medical Care Holdings, Inc. v. Roxane

Laboratories, Inc., No. 2:05–cv–0889, 2007 WL 543929, at *3 (S.D. Ohio Feb. 16, 2007).

“[F]actual information may not be withheld under the work product doctrine, but must be produced

through interrogatories, depositions or other discovery.” Eagle Compressors, Inc. v. HEC

Liquidating Corp., 206 F.R.D. 474, 478 (N.D. Ill. 2002). As such, the Court should grant Plaintiffs’

motion to compel responses to ROGs 2 and 4.

III.    Information Related to the Number of Voters Exempted from the First-Time Voter
        Requirement Is Relevant to Plaintiffs’ Claims.

        By rule, Plaintiffs are entitled to obtain discovery regarding “any nonprivileged matter that

is relevant to any party's claim or defense and proportional to the needs of the case[.]” Fed. R. Civ.

P. 26(b)(1). Information is relevant when it “appears reasonably calculated to lead to the discovery

of admissible evidence.” Fleming v. Bernardi, 1 F.R.D. 624, 625 (N.D. Ohio 1941); see also

Boysell v. Colonial Coverlet Co., Inc., 29 F. Supp. 122 (E.D. Tenn. 1939); Wells v. Epes Transport

Sys., Inc., No. 3:05-cv-149, 2006 WL 1050670, at *1 (E.D. Tenn. Apr. 20, 2006).

        Defendants object that ROGs 10-13, and RFP 4 (t)-(w) are irrelevant because they seek

information about voters who are exempt from the first-time voter requirement. Under Tennessee

law, a first-time voter who registers by mail may vote absentee when they are on the permanent

absentee voter list, or when they are enrolled in the address confidentiality program. 3 See Tenn.




3
  As Plaintiffs informed Defendants, these requests do not seek the names or any identifying
information about voters enrolled in the address confidentiality program. Plaintiffs are solely
interested in the scope of the exemptions. To that end, Plaintiffs have offered to forgo obtaining
                                                  6

    Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 6 of 11 PageID #: 3176
Code § 2-2-115(b)(7). Plaintiffs’ ROGs 10-13 and RFP 4(t)-(w) seek to understand how many

Tennessee voters are exempt from the first-time voter requirement, and how many exempt first-

time voters are able to successfully vote absentee. Ex. B. The number of people who are exempt

from the first-time voter requirement is relevant to the State’s asserted interest in enforcing the

law. Furthermore, the number of exempt first-time voters who are able to successfully vote

absentee is relevant to whether the state is providing viable alternative means to vote for first-time

voters who are unable to appear at the polls in person, as well as to the burden imposed on such

voters due to the first-time voter requirement. Because this information is clearly relevant to

Plaintiffs’ claim that the first-time voter requirement unduly burdens their right to vote,

Defendants’ objection fails. The Court should compel Defendants to respond to ROGs 10-13 and

RFP 4(t)-(w).

       Defendants further object that they do not maintain the information and documents

responsive to ROGs 10-13 and RFP 4(t)-(w) in the normal course of their business. But this is not

true. By statute, the statewide voter file is maintained by Defendant Goins. Tenn. Code Ann. § 2-

2-301, and county-level data is transferred to Defendant Goins on a daily basis. Id. § 2-2-303.

When a county elections administrator adds a person to the permanent absentee ballot list, they

must append the relevant documentation to the person’s permanent voter registration record. Id.

§ 2-6-201(3)(A). As such, Defendant Goins clearly has possession and control over information

and documents related to the number of people on the permanent absentee ballot list. Similarly,

Defendant Hargett is responsible for creating, maintaining, and implementing the address

confidentiality program. See Tenn. Code Ann. § 40-38-602(a), (c). And Defendant Goins is




this information on a county-by-county basis, and instead only seek statewide totals, to avoid any
potential for inadvertent re-identification of individuals based on where they live.
                                                  7

  Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 7 of 11 PageID #: 3177
responsible for maintaining a separate voter registration database for individuals enrolled in the

program, Id. § 40-38-607(c), as well as providing notice to such voters of their right to vote

absentee and establishing “procedures for the submission and processing of absentee ballots” for

such voters. As such, the information and documents sought by Plaintiffs are clearly within

Defendants’ possession and control and must be produced.

IV.    Defendants Must Provide Plaintiffs and the Court Sufficient Information to Evaluate
       Whether They Engaged in a Reasonable Inquiry Before Responding to Plaintiffs’
       Discovery Requests.

       A party whose discovery responses are “being scrutinized” bears the burden “to establish

the reasonableness of its inquiry.” N.T. by & through Nelson v. Children's Hosp. Med. Ctr.,

No. 1:13CV230, 2017 WL 5953118, at *5 (S.D. Ohio Sept. 27, 2017); see also Merriweather v.

United Parcel Serv., Inc., No. 3:17-CV-349-CRS-LLK, 2018 WL 3572527, at *3 (W.D. Ky. July

25, 2018) (“The party objecting to interrogatories bears the burden of showing that the information

sought is not reasonably available to it.”).

        “A reasonable inquiry includes investigation and inquiry of any of defendant's officers,

administrators, agents, employees, . . . who conceivably, but in realistic terms, may have

information which may lead to or furnish the necessary and appropriate response.” Lieber v. Wells

Fargo Bank, N.A., No. 1:16 CV 2868, 2017 WL 3923128, at *3 (N.D. Ohio Sept. 7, 2017) (internal

citation and quotation marks omitted). Defendants have not offered any evidence that they

conducted such an inquiry. Instead, Defendants have offered nothing more than boilerplate

assertions that “they do not maintain the requested data as part of their normal course of business.”

See generally Exs. A, B. Such objections are not sufficient to establish that Defendants conducted

a reasonable inquiry. Siser N. Am., Inc. v. Herika G. Inc., 325 F.R.D. 200, 209–10 (E.D. Mich.

2018) (“Boilerplate objections are legally meaningless and amount to a waiver of an objection.”).



                                                 8

  Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 8 of 11 PageID #: 3178
       Even setting aside Defendants’ obligation to obtain the relevant information from the

county election officials, see supra, the mere fact that Defendants do not maintain responsive data

or documents in the usual course of business would not relieve them of their duty to investigate

whether they nonetheless have such information in their possession. Indeed, Defendants’ burden

is not to determine whether they maintain the requested discovery in the normal course of business,

but rather “to make a reasonable investigation to assure [they] have provided all available

responsive information and documents.” Bernal v. All American Investment Realty, Inc., 479 F.

Supp. 2d 1291, 1333 (S.D. Fla. 2007). If no such responsive information and documents exist,

Defendants “must state that they have produced all documents in [their] possession or control.”

Merriweather v. United Parcel Serv., Inc., No. 3:17-CV-349-CRS-LLK, 2018 WL 3572527, at

*12 (W.D. Ky. July 25, 2018).

       Instead, Defendants have affirmatively declined to identify what steps they took to

determine they lacked information responsive to Plaintiffs’ ROGs, and have declined to identify

which custodians were searched and which search terms were used to determine they do not

possess any responsive documents. Even if Defendants have conducted this inquiry and

determined that no responsive information or documents exist, they must “so state with sufficient

specificity to allow the Court to determine whether [they] made a reasonable inquiry and exercised

due diligence.” Heller v. City of Dall., 303 F.R.D. 466, 485 (N.D. Tex. 2014). The Court should

therefore order Defendants “to supplement their responses and state with sufficient specificity

whether [they] made a reasonable inquiry and exercised due diligence.” Merriweather, 2018 WL

3572527, at *14.




                                                9

  Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 9 of 11 PageID #: 3179
                                        CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion to Compel should be granted. With respect to

Plaintiffs’ First and Second Interrogatories and First Requests for Production, Defendants should

be ordered to obtain relevant and responsive information from the county election officials;

produce responsive factual information already within their possession; and state with specificity

what efforts they made to comply with their obligation to conduct a reasonable inquiry.



Dated: June 18, 2021                                 Respectfully submitted,

                                                     /s/ Lisa K. Helton
Danielle Lang*                                       William L. Harbison (No. 7012)
Molly Danahy*                                        Lisa K. Helton (No. 23684)
Jonathan Diaz*                                       Christopher C. Sabis (No. 30032)
Caleb Jackson*                                       Christina R.B. López (No. 37282)
Campaign Legal Center                                Sherrard, Roe, Voigt & Harbison, PLC
1101 14th Street NW, Suite 400                       150 3rd Avenue South, Suite 1100
Washington, DC 20005                                 Nashville, TN 37201
Tel.: (202) 736-2200                                 Tel.: (615) 742-4200
dlang@campaignlegalcenter.org                        Fax: (615) 742-4539
rdoshi@campaignlegalcenter.org                       bharbison@srvhlaw.com
mdanahy@campaignlegalcenter.org                      lhelton@srvhlaw.com
jdiaz@campaignlegalcenter.org                        csabis@srvhlaw.com
cjackson@campaignlegalcenter.org                     clopez@srvhlaw.com

Ezra Rosenberg*
Pooja Chaudhuri*
Lawyers’ Committee for Civil Rights Under Law
1500 K Street NW Suite 900
Washington, DC 20005
Tel.: (202) 662-8600
erosenberg@lawyerscommittee.org
pchaudhuri@lawyerscommittee.org

*Admitted Pro Hac Vice

Attorneys for Plaintiffs




                                               10

 Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 10 of 11 PageID #: 3180
                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Motion was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt, including:

 Janet M. Kleinfelter                               John L. Ryder
 Andrew B. Campbell                                 Harris, Shelton, Hanover & Walsh, PLLC
 Alexander S. Rieger                                One Commerce Square
 Matthew D. Cloutier                                Suite 2700 Tennessee
 Attorney General’s Office                          Memphis, Tennessee 38103-2555
 P.O. Box 20207
 Nashville, Tennessee 37202

       Dated this 18th day of June, 2021:

                                                       /s/ Lisa K. Helton
                                                       Lisa K. Helton




                                                  11

 Case 3:20-cv-00374 Document 143 Filed 06/18/21 Page 11 of 11 PageID #: 3181
